ORDER
SEKAQUAPTEWA, Chief Justice.
The Hopi Tribal Prosecutor moves to dismiss Appellant Amck Crittenden’s appeal of October 7, 2002, slating that its *449office has recently been informed that Ar-riek Crittenden is now deceased. Upon the death of an appellant during an appeal as of right, the case becomes moot and the rule of abatement ab initio requires that the cause of action be remanded to the Hopi Tribal Court with instructions to vacate the judgment and to dismiss the complaint.
The appeal in Hopi Tribe u. Crittenden, No. 02AC000010, is dismissed.
IT IS SO ORDERED.